1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9
10    DEVONTE B. HARRIS,                                 Case No. 1:17-cv-01752-DAD-EPG (PC)
11                        Plaintiff,
12           v.                                          ORDER SETTING SETTLEMENT
                                                         CONFERENCE
13    MARTIN, et al.,
14                        Defendants.
15

16          Plaintiff, Devonte Harris, is a prisoner in the custody of the California Department of

17   Corrections and Rehabilitation. Plaintiff is proceeding pro se and in forma pauperis in this civil

18   rights action pursuant to 42 U.S.C. § 1983. The Court determined that this case will benefit from

19   a settlement conference. Therefore, this case will be referred to Magistrate Judge Stanley A.

20   Boone to conduct a settlement conference at the U. S. District Court, 2500 Tulare Street, Fresno,

21   California 93721 in Courtroom #9 on January 30, 2019, at 11:00 a.m. The court will issue the

22   necessary transportation order in due course.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Stanley A. Boone

25                on January 30, 2019, at 11:00 a.m. at the U. S. District Court, 2500 Tulare Street,

26                Fresno, California 93721 in Courtroom #9.

27          2. A representative with full and unlimited authority to negotiate and enter into a binding

28
                                                        1
1                 settlement shall attend in person.1

2             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

3                 The failure of any counsel, party or authorized person subject to this order to appear in

4                 person may result in the imposition of sanctions. In addition, the conference will not

5                 proceed and will be reset to another date.

6             4. Defendants shall provide a confidential settlement statement to the following email

7                 address: saborders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

8                 statement to U.S. District Court, 2500 Tulare Street, Fresno, California 93721,

9                 “Attention: Magistrate Judge Stanley A. Boone.” The envelope shall be marked

10                “Confidential Settlement Statement.” Settlement statements shall arrive no later than

11                January 23, 2019. Parties shall also file a Notice of Submission of Confidential

12                Settlement Conference Statement (See Local Rule 270(d)).

13

14                Settlement statements should not be filed with the Clerk of the Court nor served on

15                any other party. Settlement statements shall be clearly marked Aconfidential@ with

16                the date and time of the settlement conference indicated prominently thereon.

17

18                The confidential settlement statement shall be no longer than five pages in length,

19                typed or neatly printed, and include the following:

20                     a. A brief statement of the facts of the case.

21
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
22   order parties, including the federal government, to participate in mandatory settlement conferences….” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
23   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
     Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
25
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
     Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
26   2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
27   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                 2
1               b. A brief statement of the claims and defenses, i.e., statutory or other grounds

2                  upon which the claims are founded; a forthright evaluation of the parties=

3                  likelihood of prevailing on the claims and defenses; and a description of the

4                  major issues in dispute.

5               c. An estimate of the cost and time to be expended for further discovery, pretrial,

6                  and trial.

7               d. The party’s position on settlement, including present demands and offers and a

8                  history of past settlement discussions, offers, and demands.

9               e. A brief statement of each party’s expectations and goals for the settlement

10                 conference, including how much a party is willing to accept and/or willing to

11                 pay.

12              f. If the parties intend to discuss the joint settlement of any other actions or

13                 claims not in this suit, give a brief description of each action or claim as set

14                 forth above, including case number(s) if applicable.

15

16
     IT IS SO ORDERED.
17

18     Dated:   December 11, 2018                          /s/
                                                    UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
                                                   3
